CRAMER, Justice
(dissenting).
I find myself unable to agree with my associates in setting aside our former order herein and granting appellants’ motion for rehearing. The evidence, as I see the record, raised an issue of fact for the trial court. The-market in question, under the holding in Gillham v. City of Dallas, Tex.Civ.App., 207 S.W.2d 978, is a public market. The rule applicable to the question here is stated in 5 C.J.S., Appeal and Error, § 1591, page 485, as follows:
“Generally, in the absence of manifest abuse of discretion, an appellate court will not review, modify or re*124vise discretionary rulings as, to the grant, dissolution, continuance, or modification of an. injunction or restraining order. Particularly is this true where the facts are in dispute, opposing, inferences may reasonably be drawn from them, and no irreparable injury impends. Such discretion is, however, a legal or judicial one which is subject to review for abuse of improper ' exercise, as where there has been a violation of some established rule of law or principle of equity, or a clear misapprehension of the facts; and, where an abuse of discretion is clearly made to appear, the appellate court will reverse the order or decree.”
The above is the rule in Texas as shown by the numerous cases cited in the footnote to the C.J.S. citation above.
The following evidence of Rogers on the hearing I deem- material to the , question here, to wit:.
“Q. Why did you hit Mr. McKinnon? A. . Because he jerked me around by the arm and told me to — that the rent had not been paid on that, and I have -got the tickets here. I will show them to you.
"Q. The rent hadn’t been-paid on what? A. On the stall.
“Q. Didn’t he ask you if the rent had been paid on that truck? A. He said the rent had not been paid.
"Q. And it had not been paid, had it? A. It had been paid. * * *
“Q. And you told him you weren’t going to pay any fee on the truck, didn’t you? A. I am not going to pay two fees on it. I paid one, just like I have got it here in my pocket to show that one was paid.
“Q. Let’s see it, tiróse' receipts.
“The Court: Are we talking about á particular day, now?
“Mr. Nichols: Yes, July 20th, last Sunday.
“The Court: All right'
“Mr. Nichols: Will you mark these, please. (The instruments referred to were marked Defendant's Exhibits • 1, 2, and 3, but not introduced in evidence.)
“Q. (By Mr. Nichols) Are these all of the receipts that you received on July 20th? A. I just received the three receipts. . ■:
“Q. Defendant’s Exhibits 1, 2 and 3 are the receipts that you received from Mr. Jones for the three stalls? A. That’s right.”
It appears in the evidence, later, although the receipts do not appear to have been introduced, that two of such receipts were in the name of Rogers himself, and that the third was in the name of his son. He-also testified that the assistant market master told him the reason he was barred from the market was because* “this trouble come up.” The ■ question of fact as . to whether or not the agent of the City was acting in a reasonable manner uncler all the evidence in the record here, or was arbitrary in his conduct in his' taking hold of appellee while he was waiting "ori a customer, provoking the fight, was for the trier of the facts and in my opinion his finding thereon, not from a preponderance of the evidence, but for the purpose of determining whether the parties should remain in status quo toward each other until a full trial on the merits could be had and the rights of the parties finally determined, is binding on this Court unless it was clearly wrong.
Appellant asserts no property right is involved. Injunctions may also be granted to protect a civil right. 24 T.J. p. 30, sec. 16, and p. 46, sec. 29; 35, R.G.L. pp. 136, 139, Markets and Marketing, secs. 4 and 8. Appellee alleged and testified that he suffered monetary loss every day he was barred from the market. ..
I cannot therefore join with the majority in holding that the trial epurt abused" his discretion in granting" the temporary injunction merely holding the matters in status quo until a- jury, or a judge, if not tried before a jury, on a finahhearing on all the issues on the merits, has settled the facts finally. I therefore respectfully register my dissent.